NORRIS, Judge,
concurring in part; dissenting in part.
¶ 30 In Furman v. Georgia, a majority of the United States Supreme Court agreed that imposition of the death penalty violated the 8th and 14th Amendments because the statutory schemes under consideration allowed the death penalty to be imposed in an arbitrary fashion. 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972). The sentencing authorities had been given uncontrolled discretion and were not subject to any consistent standards governing selection of the *52death penalty. In practical effect, Furman invalidated this state’s death penalty statute. In re Tarr, 109 Ariz. 264, 265, 508 P.2d 728, 729 (1978) (Furman “abolished” Arizona’s death penalty statute).
¶31 In response, our state legislature amended Arizona’s death penalty statute, and, along with other procedural requirements, directed the sentencing judge to consider evidence supporting or controverting various aggravating and mitigating circumstances. 1973 Ariz. Sess. Laws, ch. 138, § 5 (1st Reg.Sess.). By specifying these circumstances, the legislature was attempting to guide the sentencing judge in distinguishing between those murders that warranted imposition of the death penalty from those that did not. One of the aggravating circumstances specified by the legislature was whether the defendant had “committed the offense in an especially heinous, cruel or depraved manner” (the “capital aggravator”). Ariz.Rev.Stat. (“A.R.S.”) § 13-703(F)(6) (Supp.2006).
¶ 32 In State v. Knapp, the Arizona Supreme Court turned to a dictionary to define these terms {“Knapp definitions”). 114 Ariz. 531, 543, 562 P.2d 704, 716 (1977). Subsequently, the supreme court delineated factors to guide the sentencing authority in determining whether a murder was indeed committed in a “heinous, cruel or depraved manner.” See State v. Gretzler, 135 Ariz. 42, 50-53, 659 P.2d 1, 9-12 (1983) (citing cases). These factors, which the majority refers to as the Murdaugh factors, supra ¶ 1, State v. Murdaugh, 209 Ariz. 19, 31-33, 97 P.3d 844, 856-58 (2004) (resummarizing factors identified in Gretzler and citing post-Gretefer cases), provide standards to the operative terms of the capital aggravator thus providing the necessary narrowing construction required to render that aggravating circumstance constitutional. Walton v. Arizona, 497 U.S. 639, 654-55, 110 S.Ct. 3047, 3058, 111 L.Ed.2d 511 (1990); State v. Hampton, 213 Ariz. 167, 176-77, ¶¶ 35, 41, 140 P.3d 950, 959-60 (2006).
¶ 33 Today, the majority holds the Mur-daugh factors are not applicable to AR.S. § 13-702(0(5) (the “non-capital aggravator”), even though this provision is virtually identical to the capital aggravator. The majority reasons that “to require compliance with Murdaugh in a non-capital setting takes Murdaugh out of the specific statutory context in which it was decided and would vitiate the Legislature’s provision of an ‘especially heinous, cruel or depraved’ aggravator in a non-capital setting.” Supra ¶20. In my view, the issue the majority says it must address — the “relationship” between the capital aggravator and its non-capital counterpart, supra ¶ 1, so it can reach this conclusion is not an issue presented in this case and therefore is not one we must decide. Further, even if we needed to decide this issue, I disagree with the majority’s resolution of it.
¶34 The State, Barraza and the superior court tried this case on the basis that the Murdaugh factors controlled the meaning of the non-capital aggravator. The parties’ proposed jury instructions concerning the non-capital aggravator rested solely on cases decided by our supreme court applying the capital aggravator. Supra ¶ 24, n. 7. The superior court instructed the jury on the meaning of the non-capital aggravator — without objection from either the State or Barra-za — by describing, with one exception, the Murdaugh factors.8 Although on appeal, the State argues the non-capital aggravator is “justified and applied on much broader grounds than ... its capital counterpart,” an argument the majority appears to adopt, supra ¶ 26, the State is in no position to make this argument having urged the superior court to instruct the jury on the Murdaugh factors.
¶ 35 The “relationship” of the capital ag-gravator to the non-capital aggravator is not an issue we need to address for another reason. The jury was properly instructed on the Murdaugh factors and the evidence supported the jury’s finding that Barraza committed the murder in an “especially heinous, cruel or depraved manner.”
¶ 36 As I noted above, the Arizona Supreme Court has delineated factors that provide substance and content to the meaning of the words “especially heinous, cruel or de*53praved” in a number of cases involving imposition of the death penalty. As the court has explained, cruelty looks to the pain of the victim, either physical pain or mental distress. Gretzler, 135 Ariz. at 51, 659 P.2d at 10. “To find that a victim suffered mental anguish or physical pain, the victim must have been conscious during at least some portion of the crime and the defendant either must have known or should have known that the victim would suffer.” State v. Jones, 205 Ariz. 445, 449, ¶ 12, 72 P.3d 1264, 1268 (2003); cf. Gretzler, 135 Ariz. at 51, 659 P.2d at 10 (cruelty is not shown when there is “no evidence that the victims actually suffered physical or mental pain” before death).
¶ 37 Heinous and depraved refer to the defendant’s mental state. Gretzler, 135 Ariz. at 51, 659 P.2d at 10. These words focus on the defendant’s state of mind as shown by his or her words and actions at or near the time of the offense. Murdaugh, 209 Ariz. at 31, ¶ 59, 97 P.3d at 856. In the capital statutory context, the Arizona Supreme Court has identified five circumstances that evidence heinous or depraved conduct: first, whether the defendant relished the murder; second, whether the defendant inflicted gratuitous violence on the victim; third, whether the defendant needlessly mutilated the victim; fourth, whether the murder was senseless, that is, unnecessary for the defendant to achieve his or her objective; and fifth, whether the victim was helpless. Id.; Gretzler, 135 Ariz. at 52-53, 659 P.2d at 11-12 (citing cases). Not all five of these factors must be present in order to find that a killing was especially heinous or depraved. Murdaugh, 209 Ariz. at 31, ¶ 59, 97 P.3d at 856. But, because the fourth and fifth factors— senselessness and helplessness — tend to reveal less about a defendant’s state of mind than the first three factors, the fourth and fifth factors, without the presence of other factors or circumstances, are usually insufficient to establish that the crime was heinous or depraved. Id. at 33, ¶ 67, 97 P.3d at 858; State v. Prince, 206 Ariz. 24, 27, ¶ 10, 75 P.3d 114, 117 (2003); Gretzler, 135 Ariz. at 52-53, 659 P.2d at 11-12.
¶38 In this ease, as requested by the parties, the jury was instructed on the Mur-daugh factors. Contrary to Barraza s argument on appeal, the jury was not improperly instructed that it could find the murder was especially heinous or depraved based solely on a finding of helplessness and senselessness. Without objection from counsel, the court instructed the jury as follows:
A murder is especially heinous if it is “hatefully or shockingly evil.” A murder is depraved if “marked by debasement, corruption, perversion or deterioration.” The terms “heinous” and “depraved” focus upon a defendant’s state of mind at the time of the offense, as reflected by her words and acts. In order to find heinousness or depravity, you must find that the defendant had such a mental state exhibited by engaging in at least one of the following actions:
1. Infliction of gratuitous violence on the victim beyond that necessary to kill;
2. Mutilation of the victim’s body.
(Emphasis added).
¶ 39 After describing what was meant by gratuitous violence and mutilation, the court then instructed the jury as follows:
To assist you in determining whether a crime is heinous or depraved, you may consider whether:
1. The murder was senseless; or
2. Helplessness of the victim.
All murders are “senseless” because of their brutality and finality. Yet not all are senseless as the term is used to distinguish murders that warrant an enhanced penalty and those that do not. Rather, a “senseless” murder is one that is unnecessary to achieve the defendant’s criminal purpose.
“Helplessness” is proven when the victim is unable to resist.
Neither “senselessness” nor “helplessness”, [sic] standing alone, are sufficient to prove that this murder was heinous or depraved.
(Emphasis added).
¶ 40 If read in isolation, the last sentence italicized in the foregoing paragraph could be read as suggesting that a finding of both helplessness and senselessness could, without any other circumstance, support a finding of heinousness or depravity. However, the in*54struction, when viewed as a whole, required the jury to find at least one other circumstance — gratuitous violence or mutilation — to make such a finding. Supra ¶ 38 (“you must find”). The jury was clearly instructed that unless it found gratuitous violence or mutilation, it could not find Barraza had committed the murder in a heinous or depraved manner. Although the instruction could have been worded more clearly,9 the instruction adequately informed the jury that merely finding senselessness and helplessness would not support a finding that the murder was heinous or depraved. State ex. rel. Thomas v. Granville, 211 Ariz. 468, 471, ¶ 8, 123 P.3d 662, 665 (2005) (jury instructions must be read “as a whole to ensure that the jury receives the information it needs to arrive at a legally correct decision”); State v. Rutledge, 197 Ariz. 389, 393, ¶ 15, 4 P.3d 444, 448 (App.2000) (appellate court will “not review a single sentence of jury instructions out of context” but views “the jury instructions in their entirety to determine whether they adequately reflect the law”).
¶ 41 Given how this case was tried and how the jury was instructed, the State presented sufficient evidence showing Barraza murdered the victim in an “especially heinous, cruel or depraved manner.” Barraza stabbed the victim 60 times. The victim sustained cuts to his hands, forearms, chest and back. The victim also sustained deep cuts to his neck. According to the medical examiner, only certain of the cuts — the deep cuts to the victim’s neck — caused the victim’s death; the rest of the cuts were all in excess of what was needed for the murder, and caused the victim pain. The cuts to the victim’s hands and forearms, consistent with defensive wounds, indicated the victim was conscious during at least part of the attack. Additionally, Barraza told police officers that after the attack, she had returned to the victim’s bedroom to retrieve her purse and that while she was in the room, the victim was still moving and making noise. The victim was, thus, still alive and quite possibly conscious even after the attack had ended. Yet, the defendant left the victim to essentially bleed to death. Accordingly, I agree with the majority that the State presented sufficient evidence establishing beyond a reasonable doubt the elements of the non-capital aggravator. And, because the jury was properly instructed on the Murdaugh factors and the evidence supported the jury’s finding of the elements of the non-capital aggravator, I join the majority in affirming Barraza’s sentence.
¶42 The majority, however, goes beyond affirming Barraza’s sentence. The majority holds the finder of fact in a non-capital case can find that the offense was committed in a heinous, cruel or depraved manner without “compliance with the Murdaugh factors,” and that the non-capital aggravator should be defined by the Knapp definitions. Supra ¶ 18. In my view, the Knapp definitions, by themselves, fail to give the finder of fact in a non-capital case sufficient, meaningful guidance in determining whether an offense was in fact committed in a heinous, cruel or depraved manner.
¶43 The words “heinous, cruel or depraved” as well as the Knapp definitions of these words can be applied to a variety of circumstances. “Heinous, cruel or depraved” as well as the Knapp definitions of heinous (shockingly evil, grossly bad), cruel (disposed to inflict pain) or depraved (debasement, corruption, perversion or deterioration), can mean different things to different people. Reasonable people can rightly conclude that all rapes are shockingly evil, that all arsons are grossly bad, that all assaults by an adult against a child are disposed to inflict pain, that all sexual contact by adults with minors is perverse and that all acts of bribery of public servants amount to corruption. But, our legislature did not intend the non-capital aggravator to come into play except in unusual circumstances — when the offense was committed in a manner beyond or in excess of the norm.
¶ 44 In 1977, our state legislature enacted a new criminal code that became effective on October 1, 1978. 1977 Ariz. Sess. Laws, ch. 142 (1st Reg.Sess.). The legislature retained the capital sentencing system it had adopted *55in response to Furman, and of significance to the issue the majority takes on here, enacted a very similar system for non-capital offenses. The legislature jettisoned indeterminate sentencing — a system that allowed wildly disparate sentences to be imposed on different defendants who committed the same crime under essentially the same circumstances — and replaced it, for most crimes, with presumptive sentencing. See generally State v. Bly, 127 Ariz. 370, 372, 621 P.2d 279, 281 (1980); Rudolph J. Gerber, Criminal Law of Arizona 91-95 (State Bar of Arizona 1978) (explanation and comment on presumptive sentence framework adopted by the legislature). That system, still in effect today, albeit with numerous amendments, classifies crimes by placing them into groups of similar severity and then establishes a presumptive sentence for each group of crimes committed by a “typical” first offender, repeat offender and dangerous offender. Rudolph J. Gerber, Arizona’s New Criminal Code: An Overview and a Critique, 1977 Ariz. St. L.J. 483, 505 (1977); Justice Michael D. Ryan, Sentencing and Punishment: Introductory Remarks, 38 Ariz. St. L.J. 367 (2006); see also A.R.S. §§ 13-701(0) (2001), -604 (Supp.2006). The sentencing judge is authorized to increase or decrease the presumptive sentence after considering the aggravating and mitigating circumstances.
¶45 In adopting presumptive sentencing for non-capital cases, the legislature essentially duplicated the system it had implemented for capital cases. Under both systems, the legislature reserved the harshest penalties for conduct that exceeded the norm for the particular offense. Because the capital and non-capital sentencing systems share the same general purpose they are in pari materia, and “should be read in connection with, or should be construed with other related statutes, as though they constituted one law.” Pinal Vista Prop., L.L.C. v. Turnbull, 208 Ariz. 188, 190, ¶ 10, 91 P.3d 1031, 1033 (quoting Bauza Holdings, L.L.C. v. Primeco, Inc., 199 Ariz. 338, 342, ¶ 14, 18 P.3d 132, 136 (App.2001)). Based on this well established principal of statutory construction, I believe the non-capital and capital aggravators should be defined, interpreted and applied in like manner.
¶46 The majority does not, however, do this. It distinguishes the Arizona Supreme Court cases that have provided substance and meaning to “heinous, cruel or depraved” because the court discussed what these words meant in capital cases. The majority is correct on that score, but the supreme court has never suggested that its construction of “heinous, cruel or depraved” is linked to, and only to, first-degree murder convictions. Indeed, this court has relied on the supreme court’s capital cases in construing the meaning of the non-capital aggravator. State v. Stanhope, 139 Ariz. 88, 676 P.2d 1146 (App.1984) (armed robbery, kidnapping, aggravated assault and first-degree burglary); State v. Inglish, 129 Ariz. 444, 631 P.2d 1102 (App.1981) (second-degree murder). The majority discounts these cases because we were not requested to determine whether compliance with the capital case law was required in a non-capital setting. I agree the issue was not raised in either case; nevertheless, these cases are instructive.
¶ 47 To justify its conclusion that a finding of heinousness, cruelty or depravity as a non-capital aggravating circumstance may be established without compliance with the Mur-daugh factors, the majority cites State v. Bean, 174 Ariz. 544, 851 P.2d 843 (App.1992), and State v. Meador, 132 Ariz. 343, 645 P.2d 1257 (App.1982), superseded on other grounds by A.R.S. § 13-702(D), as stated in State v. Molina, 211 Ariz. 130, 137, ¶ 24, 118 P.3d 1094, 1101 (App.2005). Respectfully, neither Bean nor Meador provide any support for this conclusion.
¶ 48 In Bean, this court affirmed an aggravated sentence following the defendant’s conviction of custodial interference. 174 Ariz. at 545, 851 P.2d at 844. We explained the superior court had found the defendant’s statements to the child’s mother that she would “never see the child again were an aggravating circumstance in that the statements were made with cruelty and depravity and with an intent to cause the mother great emotional harm.” Id. at 548, 851 P.2d at 847. We then observed that emotional harm to the victim as well as whether the offense was *56committed in a cruel and depraved manner were both aggravating circumstances under the then current version of A.R.S. § 13-702. Id. However, we did not analyze or discuss in any way the non-capital aggravator or even suggest that the non-capital aggravator could be established without compliance with the Murdaugh factors.10
¶ 49 In Meador, the defendant was convicted of second-degree murder. 132 Ariz. at 344, 645 P.2d at 1258. The superior court imposed an aggravated sentence finding that the murder was committed in a cruel and depraved manner because the defendant left the victim dead or dying without “any hope of assistance to be torn apart by animals and left in a manner that would indicate that [the defendant was] completely without conscious thought or remorse.” Id. at 347, 645 P.2d at 1261. The factual findings made by the trial court dovetail with the meaning given to the terms cruel and depraved by our supreme court. Thus, Meador is consistent with the point I make here, not with the majority’s conclusion.
¶ 50 The majority says application of the Murdaugh factors in non-capital cases would “effectively eliminate” the heinous, cruel or depraved aggravator from consideration in many, if not all non-capital felonies. Supra ¶ 15. It also asserts the Murdaugh factors would have no application to those non-capital offenses that involve non-physical crimes. Supra ¶ 19. I disagree with both arguments. Although certain of the Murdaugh factors pertain to physical injury, not all of them do. Cruelty is not dependent on the victim’s physical pain. Cruelty encompasses mental distress. And, relishing is also not dependent on physical injury. Although, as the majority points out, application of the heinous, cruel or depraved aggravator may be sought for all non-capital felonies, not all non-capital felonies will support its application.
¶ 51 The Knapp definitions fail to provide a factual mooring for determining whether a defendant’s conduct exceeded the norm for the particular offense. The Murdaugh factors do.11 They do, because they tell the finder of fact how to measure what the defendant did against specific modes of conduct. For example, even though our supreme court has said on multiple occasions that senselessness and helplessness “tend to reveal less about a defendant’s state of mind” than relishing, gratuitous violence and mutilation, State v. Prince, 206 Ariz. 24, 27, ¶ 10, 75 P.3d 114, 117 (2003); State v. Hyde, 186 Ariz. 252, 281, 921 P.2d 655, 684 (1996), the majority holds to the contrary. Supra ¶ 25. One can only wonder how these concepts reveal little about a defendant’s state of mind in a capital case but reveal significant information about a defendant’s state of mind in a non-capital case.
¶ 52 In summary, I join with the majority in affirming Barraza’s sentence. I respectfully dissent from those portions of the majority’s decision holding the Mur-daugh factors inapplicable to the non-capital aggravator. First, this issue is not properly presented in this case and second, the majority’s rejection of the Murdaugh factors is contrary to the intent of the legislature in revising the criminal code and *57adopting a system of presumptive sentencing for most non-capital offenses.

. The court did not instruct the jury on "relishing.”


. For example, see the instructions concerning senselessness and helplessness quoted in State v. Hampton, 213 Ariz. 167, 176-77, ¶¶ 37-39, 140 P.3d 950, 959-60 (2006).


. The majority suggests that the facts in Bean would not pass muster under the Murdaugh factors. Bean’s discussion of the defendant’s conduct is hardly sufficient to support this conclusion. But, even if we were in a position to assess the Bean defendant's conduct against the Mur-daugh factors, the defendant’s statement to the mother that she would "never see [her] child again” could support a finding of cruelty or a finding that the offense was especially heinous or depraved because the defendant appeared to have relished abducting the child.


. The Arizona Supreme Court has noted that the factors identified in Gretzler, which were re-summarized in Murdaugh, are not absolutely exclusive. State v. Barreras, 181 Ariz. 516, 521, 892 P.2d 852, 857 (1995). Nevertheless, it has urged trial courts to apply them because they provide a "consistent and rationally reviewable standard" for the capital aggravator. Id. Consistent with the supreme court’s recognition that these factors are not absolutely exclusive in the capital context, I cannot say they are absolutely exclusive in the non-capital context. But, precisely because these factors supply a “consistent and rationally reviewable standard,” they should be used in determining whether a non-capital offense was committed in an especially heinous, cruel or depraved manner. In my view, the Gretzler-Murdaugh factors provide more than optional guidance regarding the meaning of the non-capital aggravator.